Citation Nr: 1503640	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  14-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a determination of whether the character of the Appellant's service constitutes a bar to receiving VA benefits, and, if so, whether the character of the Appellant's service constitutes a bar to receiving VA benefits.

2.  To the extent that the Appellant's character of discharge from military service is not a bar to receiving VA benefits, entitlement to service connection for a low back disability.

3.  To the extent that the Appellant's character of discharge from military service is not a bar to receiving VA benefits, entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  To the extent that the Appellant's character of discharge from military service is not a bar to receiving VA benefits, entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Appellant served on active duty from July 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision that found that the character of the Appellant's service was a bar to his receipt of VA benefits.

The Appellant participated in a videoconference hearing before the undersigned in December 2014, and a transcript of this hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of: a) whether the character of the Appellant's service constitutes a bar to receiving VA benefits; b) entitlement to service connection for a low back disability; c) entitlement to service connection for PTSD, and; d) entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed April 1992 administrative decision determined that the character of the Appellant's service constituted a bar to the receipt of VA benefits; the Appellant did not file a notice of disagreement or submit new and material evidence within a year of the administrative decision.

2.  The evidence received since the April 1992 administrative decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim that the character of the Appellant's service does not constitute a bar to the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The April 1992 administrative decision determining that the character of the Appellant's service constituted a bar to the receipt of VA benefits is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been received sufficient to reopen the claim that the character of the Appellant's service does not constitute a bar to the receipt of VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board has reopened the Appellant's claim that the character of his service does not constitute a bar to the receipt of VA benefits; any notice error with respect to this claim is moot.  The Appellant has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Appellant's claim at this time is warranted.

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

An April 1992 administrative decision found that the Appellant's June 1991 "other than honorable" discharge was a bar to his receipt of VA benefits.  The Appellant did not perfect an appeal of this determination, nor did he submit new and material evidence within a year of this administrative decision.  No new service records have been submitted.  Therefore, the April 1992 administrative decision is final.

The April 1992 administrative decision found that the Appellant was discharged from active duty service as a result of willful and persistent misconduct.  The evidence under consideration at the time of the April 1992 administrative decision consisted of, in pertinent part, what appears to be a limited selection of personnel records relating to the Appellant's discharge.  The record contained no statements or arguments from the Veteran describing his service or explaining the circumstances surrounding his discharge.  The Board must determine if new and material evidence has been submitted since the time of the April 1992 final administrative decision.  

The Appellant has, since April 1992, submitted statements regarding the nature of both his active duty service and the circumstances surrounding his separation from service.  For example, in July 2014, the Appellant stated that his discharge was the result of a one-time illegal use of a controlled substance, and that he was experiencing stress and depression at the time of his in-service infraction.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of this evidence, the April 1992 administrative decision found that the Appellant was discharged from service as a result of willful and persistent misconduct.  The newly-submitted evidence suggests that the infraction that gave rise to the Appellant's discharge was not persistent and willful, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim is reopened.


ORDER

The determination of whether the character of the Appellant's service constitutes a bar to VA benefits is reopened, and the appeal is allowed to that extent only.


REMAND

For benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  See 38 C.F.R. § 3.12(a) (2014).  A claimant receiving a discharge under "other than honorable" conditions may be considered to have been discharged under dishonorable conditions in certain circumstances.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2014).  When VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See 38 C.F.R. § 3.12 (2014); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2014).  An act is willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2014).  A discharge because of a minor offense, however, is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  

Turning to the facts in this case, the Board observes that the Appellant's personnel records, including those records relating to his separation from service, are obviously incomplete.  A May 1991 Memorandum recommended the Appellant's separation from service by reason of misconduct due to drug abuse.  This memorandum indicated that the Appellant was convicted for the wrongful use of cocaine pursuant to a special court-martial held in March 1991.  Documents relating to the Appellant's special court-martial, such as charging documents and the proceedings of the court-martial itself, are not of record and could be highly probative in the instant case.  From a review of the claims file, it appears that the vast majority of Appellant's personnel file has not otherwise been obtained.  

The central question in this case is whether the reason for the Appellant's release from service constituted "willful and persistent misconduct".  The Board finds that the existing evidence of record is insufficient to address this question.  The Appellant's claims file does not contain his entire personnel file, nor does it contain all records relating to his separation from service, including records relating to his special court-martial.  These records are directly relevant to the question of whether the ultimate reason for the Appellant's discharge constituted a willful and persistent pattern of behavior, and they should be obtained.  

When a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issues of entitlement to service connection for a low back disability, PTSD, and headaches are inextricably intertwined with the determination of whether the character of the Appellant's discharge constitutes a bar to the receipt of VA benefits.  Adjudication of these issues must be deferred pending completion of the additional evidentiary development outlined above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a full copy of the Appellant's personnel records.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Appellant should be notified and given an opportunity to provide them.

2.  Then readjudicate the claims.  If the claims remain denied, provide the Appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


